     Case 8:20-cv-01607-WFJ-AAS Document 25 Filed 07/16/20 Page 1 of 2 PageID 146




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

JAY BARRINGER,

        Petitioner,

v.                                                                     Case No. 8:20-cv-1607-T-02AAS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

        Respondent.
                                        /

                                               ORDER

        Mr. Barringer, a Florida prisoner, initiated this action in the Eleventh Circuit Court of Appeals

by filing a petition for a writ of habeas corpus challenging a conviction for sexual battery on a child

entered in Pasco County, Florida (Doc. 1). The petition was transferred to the United States District

Court, Northern District of Florida (Id., docket p. 16). After Mr. Barringer filed an amended petition

(Doc. 16), it was transferred to this Court (Doc. 22).

        Because the amended petition was filed after the enactment date of the Antiterrorism and

Effective Death Penalty Act of 1996 (hereinafter "AEDPA"), it is governed by the provisions thereof.

See Wilcox v. Singletary, 158 F.3d 1209, 1210 (11th Cir. 1998), cert. denied, 531 U.S. 840 (2000).

The AEDPA contains several habeas corpus amendments, one of which established a "gatekeeping"

mechanism for the consideration of "second or successive habeas corpus applications" in the federal

courts, see 28 U.S.C. ' 2244(b). See Stewart v. Martinez-Villareal, 523 U.S. 637, 641-42 (1998).

Section 2244(b) provides, in pertinent part, that before a second or successive application for habeas

corpus relief is "filed in the district court, the applicant shall move in the appropriate court of appeals

for an order authorizing the district court to consider the application." 28 U.S.C. ' 2244(b)(3)(A).
    Case 8:20-cv-01607-WFJ-AAS Document 25 Filed 07/16/20 Page 2 of 2 PageID 147




        Mr. Barringer previously sought federal habeas relief in this Court regarding the conviction he

challenges in this action. See Barringer v. Secretary, Department of Corrections, No.

8:14-cv-384-T-33TBM (M.D. Fla.) (petition dismissed February 18, 2014). 1 Therefore, the instant

petition is successive. Consequently, pursuant to 28 U.S.C. § 2244(b)(3), Mr. Barringer was required

to obtain authorization from the Eleventh Circuit Court of Appeals prior to initiating this action. See

Medina v. Singletary, 960 F.Supp. 275, 277-78 (M.D. Fla. 1997) (and cases cited therein). He has not,

however, shown that the court of appeals has authorized this Court to consider his petition.

Accordingly, this Court is without jurisdiction to consider the petition, 2 and this case must be

dismissed to allow Mr. Barringer the opportunity to seek said authorization.

        It is therefore ORDERED that:

1. The amended petition (Doc. 16) is DISMISSED without prejudice.

2. The motions to appoint counsel (Docs. 19, 21) and for a hearing (Doc. 20) are DENIED as moot.

3. The Clerk is directed to send Mr. Barringer the Eleventh Circuit’s application form for second or

successive habeas corpus petitions under 28 U.S.C. ' 2244(b) and close this case.

        DONE and ORDERED in Tampa, Florida, on July 16, 2020.




1
 Mr. Barringer filed subsequent habeas petitions that were dismissed as unauthorized successive petitions. See, e.g., Case
Nos. 8:14-cv-2244-T-33TGW (M.D.Fla), 8:15-cv-1294-T-33TBM (M.D.Fla.), and 8:16-cv-2733-T-33AAS (M.D.Fla.).
2
 See Wells v. AG, 2012 U.S. App. LEXIS 7542, at *4 (11th Cir. Apr. 16, 2012) (unpublished) (district court must
dismiss second or successive ' 2254 petition for lack of jurisdiction unless the prisoner has obtained an order from
court of appeals authorizing the district court to consider it).




                                                             2
